DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 06/01/2021, in which claims 21 and 22 have been canceled and entered of record.
3.   Claims 1-20 are pending for examination.

Information Disclosure Statement
4.    The Information Disclosure Statement (IDS) submitted on 06/01/2021 has been considered by the examiner and made of record in the application file.

Priority
5.    Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Double Patenting
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.     Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7, 9, 11-13, 17-20 and 24-28 of co-pending Application No. 17/335,509 (hereinafter “Application’509”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Application’509 as follows:
         Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Application‘509 such as “An integrated circuit comprising: a cell array comprising a plurality of memory cells in a plurality of first columns and a plurality of word line assist cells in at least one second column; a plurality of word lines respectively extending on a plurality of first rows of the cell array and connected to the plurality of memory cells and the plurality of word line assist cells; and a row driver configured to drive the plurality of word lines, wherein each of the plurality of word line assist cells is configured to accelerate activation of respective ones of the plurality of word lines, comprises transistors that are identical to those of each of the plurality of memory cells, and has a footprint identical to that of each of the plurality of memory cells”.
       Claim 9 of the instant application is anticipated and having the same scope of invention by claim 11 of Application‘509 such as “An integrated circuit comprising: a cell array comprising a plurality of cells, the plurality of cells respectively comprising same transistors and respectively having a same footprint; a plurality of word lines respectively extending on a plurality of first rows of the cell array; and a row driver connected to the plurality of word lines, wherein the plurality of cells comprise a plurality of memory cells connected to the plurality of word lines and arranged in a series of first columns; a plurality of first word line assist cells connected to the plurality of word lines and arranged in a second column; and In re: Choi et al. Application No.: To Be Assigned Filed: Concurrently Herewith Page 5 of 8 a plurality of second word line assist cells connected to the plurality of word lines and arranged in a third column that is adjacent to the second column, wherein each of the plurality of first word line assist cells has a first layout that is symmetrical to a second layout of a second word line assist cell, which is arranged in a same row as the each of the plurality of first word line assist cells, with respect to an axis parallel to a column direction”.
       Claim 18 of the instant application is anticipated and having the same scope of invention by claim 24 of Application‘509 such as “An integrated circuit comprising: a cell array comprising a plurality of cells, the plurality of cells respectively comprising same transistors and respectively having a same footprint;In re: Choi et al. Application No.: To Be Assigned Filed: Concurrently Herewith Page 7 of 8 a plurality of word lines respectively extending on a plurality of first rows of the cell array; and a row driver connected to the plurality of word lines, wherein the plurality of cells comprise: a plurality of first memory cells connected to the plurality of word lines and arranged in a series of first columns; a plurality of first word line assist cells connected to the plurality of word lines and arranged in at least one second column that is adjacent to the series of first columns; and a plurality of second memory cells connected to the plurality of word lines and arranged in a series of third columns that are adjacent to the at least one second column”.
        Claims 2-8, 10-17 and 19-20 of the examined application are anticipated and having the same scope of invention by claims 2-7, 9, 12-13, 17-20 and 25-28 of the referenced co-pending Application’509.       
8.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.    

Claim Rejections - 35 USC § 112
9.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.        Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
              Claim 7, line 2, the recited ”the plurality of first dummy cells” lacks antecedent basis since no such “plurality of first dummy cells” in parent claims 1 and 6.
              Claim 8 is also rejected due to the rejection of parent claim 7 above.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
11.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
12.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
13.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
14.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
15.     Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (U.S. Patent Application Publication 2012/0307574, hereinafter “Cheng”).
           Regarding independent claim 1, Cheng discloses an integrated circuit comprising:
            a cell array comprising a plurality of memory cells in a plurality of first columns and a plurality of word line assist cells in at least one second column (Fig. 2 and accompanying texts, memory cells 206,..,212, in plurality of first columns and a plurality of word line assist cells 202, 204, in at least one second column 102); 
           a plurality of word lines respectively extending on a plurality of first rows of the cell array and connected to the plurality of memory cells and the plurality of word line assist cells (Fig. 2 and accompanying texts, a plurality of word lines WL respectively extending on a plurality of first rows of the cell array and connected to the plurality of memory cells 206,…, 212, and the plurality of word line assist cells 202, 204); and
           a row driver configured to drive the plurality of word lines (Figs. 1-2 and accompanying texts, a row or word line driver 110 of Fig. 1 configured to drive the plurality of word lines WL of Fig. 2), 
          wherein each of the plurality of word line assist cells is configured to accelerate activation of respective ones of the plurality of word lines, comprises transistors that are identical to those of each of the plurality of memory cells, and has a footprint identical to that of each of the plurality of memory cells (Figs. 1-4 and accompanying texts, each of the plurality of word line assist cells 202, 204, in Fig. 2 is configured to accelerate activation of respective ones of the plurality of word lines WL, comprises transistors that are identical to those of each of the plurality of memory cells, and has a footprint identical to that of each of the plurality of memory cells 206,…,212 in Fig. 2, [0015], [0017], [0018], [0025]).

Conclusion
16.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827